2 Reported in 284 N.W. 294.
Plaintiff appeals from that part of a decree of divorce which awards the custody of the boy, now eight and a half years old, to defendant. *Page 622 
Plaintiff was awarded the custody of the daughter, the only other child of the parties, now seven years old.
Mr. Justice Hilton being ill and unable to participate in the decision, and the other justices being equally divided, that part of the decree which awards the custody of the son, James Sherman Martin, to the defendant is affirmed without opinion.